DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed July 22, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 4, 6-7 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muscroft et al. (WO 2007/079120) in view of Vanderveen in further view of Sayre et al. (US 6,932,980). The rejection is maintained and further applied to claims 1-3, 5, 8-13 and 16-17. Claims 4 and 14-15 are cancelled. 
Muscroft et al. disclose multi-component food or feed products. The food product is formulated to provide the complete macro and micro nutritional requirements of a mammal (page 4, last paragraph). In one embodiment, it may be adapted for consumption by a weanling mammal, for example, a puppy or a kitten. In another embodiment, the food product is adapted for use by a mammal with a limited ability to 
Muscroft et al. differ from the instant claims insofar as it does not disclose that the algae were produced under sterile conditions.
Vanderveen et al. disclose algae grown under sterile conditions. There is good evidence to believe that some of the toxicity associated with algae as a food is caused by the bacterial contamination. A true evaluation of the nutritional value can only be made on algae grown under sterile conditions (Abstract).
It would have been obvious to one of ordinary skill in the art to have grown the algae of Muscroft et al. in sterile conditions motivated by the desire to reduce the bacterial contamination that is associated with some of the toxicity associated with algae as a food, or in the present case as a composition used in the oral cavity.  
In regard to claim 8, the algae would have to be dead or alive. Therefore the disclosure of green algae would meet the limitation of the instant claim. 
Chlamydomonas reinhardtii.
Sayre et al. disclose microalgal-based animal foodstuff supplements. The transgenic algal cell may be from Chlamydomonas reinhardtii (col. 1, lines 45-47). The foodstuff may also comprise zinc, which is an antimicrobial agent that controls plaque. The cells provide dietary supplements to the animal such as zinc. The compositions may be pet food (col. 1, lines 63-65).
Sayre et al. differ from the instant claims insofar as it does not disclose the algae are in a formulation recited by the instant claims.
It would have been obvious to one of ordinary skill in the art to have used the transgenic algal in the food products of Muscroft et al. in view of Vanderveen motivated by the desire to enhance the oral compositions to the subject as disclosed by Sayre.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc salt in the compositions of Muscroft et al. in view of Vanderveen for its antimicrobial function. When the zinc is present, it reduce plaque as recited in method claim 13. 

Response to Arguments
The Examiner submits that Muscroft et al. do disclose whole algae. It is disclosed that “algae, for example green algae, are used to produce useful ingredients for inclusion in or addition to the food product. Such algal products can be added for 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
1) Claims 1-3, 5-8, 11-13 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takita et al. (JP 409048715) in further view of Vanderveen et al. and Schechter (US 2003/0232021).
Takita et al. disclose composition for the oral cavity comprising algae.   The compositions are capable of specifically manifesting antimicrobial activities against Porphyromonas gingivalis (Abstract).   The algae include green algae (paragraph 0008).  Other germicides may be used in the compositions (paragraph 0013). The algae may 
Takita et al. differ from the instant claims insofar as it does not disclose that the algae were produced under sterile conditions.
Vanderveen et al. disclose algae grown under sterile conditions. There is good evidence to believe that some of the toxicity associated with algae as a food is caused by the bacterial contamination. A true evaluation of the nutritional value can only be made on algae grown under sterile conditions (Abstract).
It would have been obvious to one of ordinary skill in the art to have grown the algae of Takita et al. in sterile conditions motivated by the desire to reduce the bacterial contamination that is associated with some of the toxicity associated with algae as a food, or in the present case as a composition used in the oral cavity.  
Takita et al. in view of Vanderveen et al. differs from the instant claims insofar as it does not disclose the origin of the green algae. 
Schechter discloses methods for treating dental caries caused by streptococci mutans (S. mutans). The compositions may be formulated into toothpastes. The toothpastes comprise inhibitors of ADP-glucose pyrophosphorylase and/or glycogen synthase (paragraph 0112), which is disclosed to treat S. mutans. Chlamydomonas reinhardtii is an inhibitor of ADP-glucose pyrophosphorylase. It is concluded that Chlamydomonas reinhardtii would also inhibit S. mutans.  The compositions comprise 
It would have been obvious to one of ordinary skill in the art to have used green algae from Chlamydomonas reinhardtii motivated by the desire to use an algae that is suitable for oral care compositions and can treat S. mutans. 
In regard to claim 8, the algae would have to be dead or alive. Therefore the disclosure of green algae would meet the limitation of the instant claim. In regard to the compositions being for an animal, the components are composition which are used for the oral cavity and are formulated into compositions recited by the instant claims and therefore should be suitable for animals absent of evidence to the contrary. 

Conclusion
Claims 1-3, 5-13, and 16-20 are rejected.
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612